DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on April 10, 2020.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20220507 for references purposes only.

Claims Objections
Claims 8 and 18 recite “the distributed ledge node.” Examiner assumes that Applicant intended “the distributed ledger node.” Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application claims the benefit of application 62/833,019.

Information Disclosure Statement
The Information Disclosure Statement filed on October 12, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 recites a system comprising an input, a secure communications platform, and a distributed ledger node. Claim 1 does not recite any structure for the system: “input” is data; “platform” is an operating system (see definition below); and “node” is a junction (see definition below). Because the system of claim 1 does not recite any structure, the claims are rejected under 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thurimella et al. (US 2020/0014745) in view of Lawbaugh et al. (US 2019/0370866).

Claims 1, 11
Thurimella discloses:
an input that receives information (sell orders and buy orders, see [0063]) from a plurality of sources (server nodes, see [0063], figure 2);
a secure communications platform (exchange, see [0043]) that facilitates communication with a plurality of member contributors and receivers (nodes, see [0063-0064]); and 
a distributed ledger node (ledger, see [0045]) that communicates with a network of distributed nodes (nodes, see [0045]);
receiving, via the input, market data (bid or ask order, see [0062]) from a member contributor; 
aggregating the market data (full record of all buy and sell activities, see [0063]) from the plurality of member contributors.
Thurimella does not disclose:
Where each… controls
Applying… data;
Providing… contributor.
Lawbaugh teaches:
where each node has a set of privacy controls (privacy settings, see [0043]);
applying a privacy control (privacy settings, see [0043]) to each node (node, see [0044]) that receives raw and aggregated market data; and 
providing each member syndication control of the market data (identify appropriate users, specific functionality for each handler, see [0078]) contributed by each member contributor and preserving the set of privacy controls (privacy settings, see [0106]) specific to each member contributor.
Thurimella discloses an input that receives information, a secure communications platform, a distributed ledger node, receiving market data, and aggregating market data. Thurimella does not disclose each node has privacy controls, applying a privacy control, and providing each member syndication control and preserving privacy controls, but Lawbaugh does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system for a distributed coordination engine-based exchange that implements a blockchain distributed ledger of Thurimella with the privacy controls of each node, applying a privacy control, and providing each member syndication control and preserving privacy controls of Lawbaugh because 1) a need exists for maintaining consistency of distributed ledgers (see Thurimella [0001]); and 2) a need exists for protecting online data privacy and transparency within exchanges (see Lawbaugh [0002]). Having privacy controls of each node, applying a privacy control, and providing each member syndication control and preserving privacy controls allows for protection of data in exchanges with a distributed ledger. 

Claims 2, 12
Furthermore, Thurimella discloses:
the distributed ledger node is Quorum Node (quorum, see [0024, 0034]).

Claims 3, 13 
Furthermore, Thurimella discloses:
the network of distributed nodes comprises a plurality of sell-side nodes (sellers, see [0062-0063], figure 2). 

Claims 4, 14
Furthermore, Thurimella discloses:
each sell-side node comprises a Sales and Trading Node and an Advisory Node (trade, see [0064-0065], figure 2).

Claims 5, 14, 15
Furthermore, Thurimella discloses:
the Sales and Trading Node has a first privacy control and the Advisory Node has a second privacy control (use of digitally singed trades, see [0062]).

Claims 6, 16
Furthermore, Thurimella discloses:
the network of distributed nodes comprises a plurality of buy-side nodes (buyers, see [0062-0063], figure 2).

Claims 7, 17
Furthermore, Thurimella discloses:
the distributed ledger node comprises an audit function that generates an audit trail (auditing, see [0043]).

Claims 8, 18
Furthermore, Thurimella discloses:
the distributed ledge node comprises an archive function that archives data based on asset class (backup data, see [0041]).

Claims 9, 19
Furthermore, Thurimella discloses:
the distributed ledger node is further configured to perform the step of: receiving, via the input, trader runs communication data (e.g. best ask, best bid, best ask price, see [0065]).

Claims 10, 20
Furthermore, Thurimella discloses:
the distributed ledger node is further configured to perform the step of: receiving, via the input, machine learning based reference data enrichment (e.g. transaction data, see [0021]).

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Shear et al. (US 6,938,021) discloses maintaining privacy rights.  
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
node “n. 1. A junction of some type.” Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.
platform “1. The foundation technology of a computer system. Because computers are layered devices composed of chip-level hardware layer, a firmware and operating-system layer, and an applications program layer, the bottommost layer of a machine is often called a platform. 2. In everyday usage, the type of computer or operating system being used.” Computer Dictionary, 3rd Edition, Microsoft Press, Redmond, WA, 1997.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.